DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, line 9, the phrase “to several dispensing elements” raises double inclusion issues since such a limitation is already positively recited in claim 12, line 2.  The phrase should be changed to -- to said several dispensing elements--.
In claim 20, the phrase “said circulation circuit” lacks antecedent basis.  In claim 20, line 1, the numeral “13” should be changed to --18-- in order to provide the correct claim dependency and proper antecedent basis for “said circulation circuit”, since claim 18, line 3, is where the limitation is first introduced.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20140361094A1(Michael).
As to claim 1, Michael ‘094 discloses an active substance supply system for an agricultural sprayer 100, comprising a main liquid circuit (see paragraphs [0026]  and [0027]),  which comprises a reservoir 104 for a main liquid and permits a circulation of the main liquid, wherein the main liquid circuit comprises one or more distribution sections 108, which are each configured to distribute to a plurality of dispensing elements 110 a spray liquid to be dispensed (see paragraph [0027]), and a feed system 112, which is connected to the main liquid circuit and in which the main liquid is mixed with at least one separately supplied active substance to form a liquid active substance mixture(see paragraphs [0028] and [0029]). The active substance supply system is configured to introduce the active substance mixture into the one or more distribution sections 108 at a number of places 216, (see paragraphs [0038] and [0040]; figures 2A, 2B).
As to claim 2, see flow control units 205/212.
As to claim 6, see flow control units 205.
As to claim 7, see flow control units 212.
As to claim 12, Michael ‘094 discloses an agricultural sprayer 100 comprising a distributer linkage 102 on which several dispensing elements 110 are arranged; and an active substance supply system which provides said dispensing elements 110 with a spray liquid to be dispensed, (see paragraph [0024]);  wherein said active supply system comprises a main liquid circuit (see paragraphs [0026]  and [0027]),  which comprises a reservoir 104 for a main liquid and permits a circulation of the main liquid, wherein the main liquid circuit comprises one or more distribution sections 108, which are each configured to distribute to said plurality of dispensing elements 110 a spray liquid to be dispensed (see paragraph [0027]), and a feed system 112, which is connected to the main liquid circuit and in which the main liquid is mixed with at least one separately supplied active substance to form a liquid active substance mixture(see paragraphs [0028] and [0029]). The active substance supply system is configured to introduce the active substance mixture into the one or more distribution sections 108 at a number of places 216, (see paragraphs [0038] and [0040]; figures 2A, 2B).
As to claim 13, Michael ‘094 performs the method for conveying a spray liquid with an agricultural sprayer 100 comprising the steps of circulating a main liquid circuit (see paragraphs [0026]  and [0027]),  which comprises a reservoir 104 for a main liquid and permits a circulation of the main liquid, distributing to a plurality of dispensing elements 110 in one or more distribution sections 108 of said main liquid circuit a spray liquid to be dispensed (see paragraph [0027]), and mixing main liquid through a feed system 112, which is connected to the main liquid circuit and in which the main liquid is mixed with at least one separately supplied active substance to form a liquid active substance mixture(see paragraphs [0028] and [0029]);  and introducing said liquid active substance mixture into the one or more distribution sections 108 at a number of places 216, (see paragraphs [0038] and [0040]; figures 2A, 2B).
As to claims 14-16, see valves 205 and 212, and paragraphs [0038-0044].

Allowable Subject Matter
Claims 3-5,8-11,17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Michael et al ‘705, Moeller et al ‘533, Miller et al ‘807 and Thompson et al ‘294 disclose various agricultural sprayers with mixing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752